ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Metag Insaat Ticaret, A.S.                     )      ASBCA Nos. 58347, 58348
                                               )                 58445, 58618
Under Contract No. W912ER-10-C-0011            )

APPEARANCES FOR THE APPELLANT:                        Thomas J. Fraser, Jr., Esq.
                                                      Ivania Perez, Esq.
                                                       Eavenson Fraser Lunsford & Evans, PL
                                                       Jacksonville, FL

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      James D. Stephens, Esq.
                                                       Engineer Trial Attorney
                                                      Tania Wang, Esq.
                                                       Assistant District Counsel
                                                       U.S. Army Engineer District, Middle East
                                                       Winchester, VA

                               ORDER OF DISMISSAL

      The appeals have been settled. At the parties' request, they are dismissed from the
Board's docket with prejudice.

      Dated: 18 July 2014



                                                   Terrence S. Hartman
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58347. 58348, 58445, 58618,
Appeals ofMetag Insaat Ticaret, A.S., rendered in conformance with the Board's
Charter.

       Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2